[Cite as Jackson v. Ohio Dept. of Transp., 2011-Ohio-4380.]



                                      Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




HALLE ANN JACKSON                                                  Case No. 2011-05564-AD

        Plaintiff                                                  Deputy Clerk Daniel R. Borchert

        v.                                                         ENTRY OF DISMISSAL

OHIO DEPT. OF TRANSPORTATION

        Defendant


         {¶1} On April 8, 2011, plaintiff was ordered to either pay the $25 filing fee or to
file a poverty statement.          Plaintiff was also ordered to submit a copy of the form
complaint with her original signature. Plaintiff has failed to comply with the court orders.
Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R.
41(B)(1). The court shall absorb the costs of this case.




                                                              ________________________________
                                                              DANIEL R. BORCHERT
                                                              Deputy Clerk
cc:
Halle Ann Jackson
3423 Yellow Creek Road
Akron, Ohio 44333

DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11